DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16/8061026, attorney docket TSMP20191697US00. Application is assigned an effective filing date of 8/28/2019 based on Provisional Application 62892709, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd.  Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 7/15/2021 is acknowledged. Claims 16-20 have been canceled by the applicant in that response.  Additionally, Applicant has added claims 21-25 and amended claim 5. Claims 1-15 and new claims 21-25 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The term "thicker" in claim 5 is a relative term, which renders the claim indefinite.  The term "thicker" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Deposition thickness has a natural variation, and the claim does not distinguish between a significant difference and natural variations.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 21 was submitted in the amendment filed 7/15/21 and compares the third thickness of the second gate dielectric of the second PD device to be thicker than the fourth thickness of the second WFM.  There is no written description of the relationship claimed, and the ranges of gate dielectric and WFM overlap, so one skilled would not know from the teachings in the original disclosure what thickness arrangements are encompassed by the disclosure.  Examiner speculates that the applicant intended to claim the thickness relationship between the gate dielectrics of the HD and HC cell transistors, and between the WFM thicknesses of the HD and HC cell transistors, which are supported in the original disclosure.
Claims 22-25 depend from claim 21 and carry the same deficiency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (U.S. 2015/0243667) in view of Wang et al. (U.S. 2011/0068400).

As for claim 1, 
 Liaw teaches semiconductor device comprising: 
a first Static Random Access Memory array (macro 102) comprising a first SRAM cell (Liaw states: “the two SRAM macros 102 and 104 may include the same or different types of SRAM cells” [0041]; the SRAM macro 104 includes an array of the SRAM cells 202A, 202B (figure 6), 202C, or 202D; the macro 102 includes an array of the SRAM cells 202A, figure 5 [0042]), wherein the first SRAM cell (figure 5) comprises: 

 a first pull-up (PU) device (PU2) comprising a first single fin P-type FinFET; 
and a second SRAM array (macro 104) comprising a second SRAM cell (202B, figure 6), wherein the second SRAM cell comprises: 
a second PD device (PD2) comprising a multiple fin N-type FinFET (built over fins 224b1 an 224b2), the multiple fin N-type FinFET comprising a second gate dielectric, wherein the second gate dielectric has a second thickness ([0056]), and 
a second PU device comprising a second single fin P-type FinFET (PU2, formed over a single fin in figure 6).
 Liaw teaches that the cells in macro 104 are for increased current ([0036]) and that the cells in macro 102 are for high density ([0034]), but does not teach that the first gate dielectric thickness is greater than the second thickness.
However, Wang teaches using a thicker gate dielectric for a high current application and a thinner gate dielectric for a high-density application. Wang [0052].
It would have been obvious to one skilled in the art at the effective filing date of this application use the gate dielectric thicknesses of Wang in the device of Liaw to further improve the speed and density of the lower current devices, while reducing leakage in high current devices. Wang [002] One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Liaw in view of Wang makes obvious the device of claim 1, 
and in the combination, Liaw teaches the first SRAM cell has a first X- pitch in an X direction, wherein the second SRAM cell has a second X-pitch in the X direction, and wherein the ratio of the second X-pitch to the first X-pitch is in a range of 1.1 to 1.5.
(Liaw teaches a first x pitch of 10.5 and a second x pitch of 12.5 [0044], so the ratio is 1.19).

As for claim 3,
Liaw in view of Wang makes obvious the device of claim 1, 
and in the combination, Liaw teaches that the first SRAM cell has a first Y- pitch in a Y direction, wherein the second SRAM cell has a second Y-pitch in the Y direction, and wherein the first Y-pitch is equal to the second Y-pitch. (both are 2x the gate pitch 216. Liaw, [0042])

As for claim 4,
Liaw in view of Wang makes obvious the device of claim 1, and in the combination, Wang teaches that the difference between the first thickness and the second thickness is in a range of 1 A to 6 A. (Wang teaches a range of 0.2-7.9 angstroms at the 45nm node , calculated from sited paragarph. Wang [0045]).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Wang in further view of Gan et al. (U.S. 2017/0263608).

As for claim 5
Liaw in view of Wang makes obvious the device of claim 1, but does teach the first PD device has a first work function metal (WFM) layer, wherein the second PD device has a second WFM layer, and wherein the first WFM layer is thicker than the second WFM layer.
However, Gan teaches finFETs of the same conductivity type having work function metals with thicknesses that are varied. Gan [0011].
It would have been obvious to one skilled in the art at the effective filing date of this application to vary the work function layer thickness to tune the gate structures for different threshold voltages. Gan [0009]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6
Liaw in view of Wang and Gan makes obvious the device of claim 5 and in the  combination, Gan teaches the first WFM layer has a thicker layer of TiN or a thicker layer of tungsten-nitride-carbon (WN-C) than the second WFM layer.(TiN [0030])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw  in view of Wang in further view of  further view of Liaw, (U.S. 2017/0076782), here called Liaw2.

As for claim 7,

However, Liaw2 teaches forming a second PD with a second Vt (Liaw2 [0091]).
It would have been obvious to one skilled in the art at the effective filing date of this application to adjust the Vt of the high current device so that it will reduce the current crowding issue Liaw2 [0091]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Gan.

As for claim 8,
Liaw teaches a semiconductor device in figures 5 and 6 comprising: 
a first high density Static Random Access Memory array (“the two SRAM macros 102 and 104 may include the same or different types of SRAM cells” [0041], the SRAM macro 104 includes an array of the SRAM cells 202A, 202B (figure 6), 202C, or 202D; the macro 102 includes an array of the SRAM cells 202A, figure 5 [0042])) comprising a first HD SRAM cell (SRAM cell 202A;), wherein the first HD SRAM cell comprises:
a first pull-down device (PD2) comprising 
a first single fin N-type FinFET (PD2, N-type finfets are formed in P-wells and P-type in n-wells [0027], wells area shown in figures 5 and PD2 is in a P-well), and 

a high current SRAM array (macro 104) comprising a HC SRAM cell (202B, figure 6), wherein the HC SRAM cell comprises: 
a second PD device (PD2) comprising a multiple fin N-type FinFET (built over fins 224b1 an 224b2), 
a second PU device (PU2) comprising a second single fin P-type FinFET (shown over a single fin in an N-well in figure 6).
Liaw does not teach that the first single fin N-type FinFET comprises a first work function metal (WFM) layer, wherein the first WFM layer has a first thickness, or that the multiple fin N-type FinFET comprises a second work function metal (WFM) layer, wherein the second WFM layer has a second thickness, and wherein the first thickness is greater than the second thickness
However, Gan teaches finFETs of the same conductivity type having work function metals with thicknesses that are varied. Gan [0011].
It would have been obvious to one skilled in the art at the effective filing date of this application to vary the work function layer thickness to tune the gate structures for different threshold voltages. Gan [0009]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Liaw in view of Gan makes obvious the device of claim 8, 


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Gan and in further view of Wang.

As for claim 10,
Liaw in view of Gan makes obvious the device of claim 8, and in the combination, Liaw teaches that the first single fin N-type FinFET comprises a first gate dielectric, wherein the first gate dielectric has a first thickness, and wherein the multiple fin N-type FinFET comprises a second gate dielectric wherein the second gate dielectric has a second thickness Liaw ([0056]).
The combination does not teach that the first thickness is greater than the second thickness.
However, Wang teaches using a thicker gate dielectric for a high current application and a thinner gate dielectric for a high-density application. Wang [0052].
It would have been obvious to one skilled in the art at the effective filing date of this application use the gate dielectric thicknesses of Wang in the device of Liaw to further improve the speed and density of the lower current devices, while reducing leakage in high current devices.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claims 11, 12, 14 and 15,
Liaw in view of Gan and Wang makes obvious the device of claim 10 
And in the combination, Liaw teaches a second HD SRAM array comprising a second HD SRAM cell, wherein the second HD SRAM cell comprises: a third pull-down (PD) device comprising a second single fin N-type FinFET, the second single fin N-type FinFET comprising a third gate dielectric, wherein the third gate dielectric has a third thickness the same as the second thickness and a same cell pitch and layout as the first HDSRAM.
Adding additional arrays is merely a duplication of useful parts. Therefore, it would have been obvious to one skilled in the art since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.

As for claim 13,
Liaw in view of Gan and Wang makes obvious the device of claim 11, and in the combination, Wang makes obvious that the third thickness is thinner than the first thickness by at least 1 A.
It would have been obvious to one skilled in the art at the effective filing date of this application use the gate dielectric thicknesses of Wang in the device of Liaw to further improve the speed and density of the lower current devices, while reducing leakage in high current devices.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893